Case 1:20-cv-20569-RNS Document 140 Entered on FLSD Docket 09/08/2021 Page 1 of 5




                            United States District Court
                                      for the
                            Southern District of Florida

  ECB USA, Inc. and others,              )
  Plaintiffs,                            )
                                         )
  v.                                     )
                                           Civil Action No. 20-20569-Civ-Scola
                                         )
  Chubb Insurance Company of New         )
  Jersey and Executive Risk              )
  Indemnity, Inc., Defendants.
                                        Order
        This matter is before the Court upon the Defendants/Counter Plaintiffs’
  objection to United States Magistrate Judge Edwin G. Torres’s order (ECF
  No. 118) denying the Defendants’ motion to strike seven of the Plaintiffs’
  affirmative defenses (ECF No. 103). For the reasons stated below, the Court
  overrules the Defendants’ objections. (ECF No. 121.)

       1. Background
         On February 7, 2020, this matter was removed from state to federal court.
  (ECF No. 1.) Just under one week later, the Plaintiffs filed the first of four
  amended complaints. (ECF No. 5.) Relevant here, on February 27, 2020, the
  Plaintiffs filed the Second Amended Complaint (“SAC”), to which the Defendant
  Chubb Insurance Company of New Jersey (“Chubb”) filed an answer on March 5,
  2020. (ECF Nos. 10, 11.) The SAC contained an allegation that “Chubb issued
  the Policy under which [Constantin Associates, LLP] was a named insured.” (ECF
  No. 10 at ¶ 31.) In its answer, Chubb admitted this allegation. (ECF No. 11 at
  ¶ 31.) Almost a month later, Chubb amended its answer and denied this
  allegation. (ECF No. 16 at ¶ 31.) Following additional amendments, the operative
  pleadings are now the Plaintiffs’ Fourth Amended Complaint (ECF No. 79), the
  Defendants’ Answer and Affirmative Defenses to Fourth Amended Complaint and
  Counterclaim (ECF No. 93), and the Plaintiffs’ Answer and Affirmative Defenses
  to Counterclaim (ECF No. 95.)
         The Plaintiffs’ answer includes twenty-five affirmative defenses (ECF
  No. 95), of which the Defendants sought to strike seven in a Motion to Strike
  filed on April 29, 2021 (ECF No. 103). Following full briefing (ECF Nos. 103, 107,
  111), the Magistrate Judge denied the motion, finding that the affirmative
  defenses contained enough “legal sufficiency” to withstand a motion to strike.
  (ECF No. 118 at 7–8, 14–15.)
Case 1:20-cv-20569-RNS Document 140 Entered on FLSD Docket 09/08/2021 Page 2 of 5




     2. Legal Standard
         As an initial matter, the Court will review the Magistrate Judge’s Order de
  novo. Courts routinely review reports concerning motions to strike affirmative
  defenses de novo, see, e.g., Klohr v. Mid-Continent Excess and Surplus Ins. Co.,
  No. 9:18-CV-80761, 2019 WL 1118235, at *1 (S.D. Fla. Jan. 4, 2019), and the
  Plaintiffs do not contest the appropriate standard of review.
         A court may strike any “insufficient defense or any immaterial,
  impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “The striking of an
  affirmative defense is a drastic remedy generally disfavored by courts.” Katz v.
  Chevaldina, No. 12-22211-CIV, 2013 WL 2147156, at *2 (S.D. Fla. May 15,
  2013) (King, J.). An affirmative defense will be stricken where it consists of only
  “bare bones, conclusory allegations,” see Merrill Lynch Bus. Fin. Servs., Inc. v.
  Performance Machine Sys. U.S.A., Inc., No. 04-60861, 2005 WL 975773, at *11
  (S.D. Fla. Mar. 4, 2005), or where it is insufficient as either “patently frivolous”
  or “clearly invalid as a matter of law,” Katz, 2013 WL 2147156, at *1.

     3. Discussion
         Upon a de novo review of the Magistrate Judge’s Order, the parties’
  briefing, and the relevant legal authorities, the Court concludes that Judge
  Torres’s Order was well-reasoned and correct. The Court will briefly address the
  Defendants’ arguments.

        A. Party Presentation
         The Defendants first point to the “principle of party presentation,” arguing
  that the Magistrate Judge improperly deviated from the parties’ arguments and
  relied on theories and issues not raised by the parties. (ECF No. 121 at 4–5.)
  However, while courts are generally bound to the arguments raised by the
  parties, that does not restrict a court’s authority to “identify and apply the
  proper construction of governing law.” Kamen v. Kemper Fin. Servs., Inc., 500
  U.S. 90, 99 (1991); U.S. Nat’l Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508
  U.S. 439, 447 (1993) (“[A] court may consider an issue antecedent to . . . and
  ultimately dispositive of the dispute before it, even an issue the parties fail to
  identify and brief.”) (cleaned up). In any event, the examples that the Defendants
  point to are either harmless or immaterial. (See ECF No. 121 at 10, 12–13.)
  Therefore, the Court overrules the Defendants’ objections to the Order to the
  extent that those objections are based on “party presentation.”
Case 1:20-cv-20569-RNS Document 140 Entered on FLSD Docket 09/08/2021 Page 3 of 5




        B. Legal Nullity
         The Defendants argue that the challenged affirmative defenses should be
  stricken to the extent that those affirmative defenses are based on a “legally null”
  admission. (ECF No. 121 at 6–8.) The Defendants rely on the principle that an
  amended pleading renders a former pleading a “legal nullity” that is “no longer a
  part of [the party’s] averments against his adversaries.” Hoefling v. City of Miami,
  811 F.3d 1271, 1277 (11th Cir. 2016) (cleaned up). While that is true in terms of
  identifying the operative pleadings, that rule does not decide the question of the
  evidentiary value of an admission made in a prior pleading. The Eleventh Circuit
  has decided that question, holding that a “pleading in the same action which
  [has] been superseded by amendment, withdrawn or dismissed, [is] admissible
  as admissions of the pleading party to the facts alleged therein.” Tucker v.
  Housing Auth. of Birmingham Dist., 229 F. App’x 820, 826 (11th Cir. 2007).
         The cases that the Defendants cite do not lead to a different conclusion.
  The court in Mittenthal held that a former pleading, no matter how contradictory
  to an amended pleading, cannot be used when evaluating jurisdiction; rather,
  the operative pleading controls. See Mittenthal v. Fla. Panthers Hockey Club, Ltd.,
  472 F. Supp. 3d 1211, 1219–20 (S.D. Fla. 2020) (Altman, J.). This holding was
  based on a stalwart principle of federal courts that jurisdiction “depends on the
  state of things at the time of the action brought.” Id. at 1220 (quoting Mollan v.
  Torrance, 9 Wheat. 537, 539 (1824)). The court’s references to whether since-
  amended admissions have evidentiary value were dicta. See Mittenthal, 472 F.
  Supp. 3d at 1221. The other cases cited by the Defendants similarly do not
  discuss the evidentiary purposes of a since-amended admission, but only state
  the general rule that an amended pleading is the operative pleading. See Fresh
  Results, LLC v. ASK Holland, B.V., No. 17-cv-60949, 2020 WL 95039, at *1 n.1
  (S.D. Fla. Jan. 8, 2020) (Bloom, J.) (holding that for purposes of dismissal,
  amended pleadings contain the operative allegations); Stone Tech. (HK) Co., Ltd.
  v. GlobalGeeks, Inc., No. 20-cv-23251, 2021 WL 86776, at *4 (S.D. Fla. Jan. 11,
  2021) (Bloom, J.) (holding that failure to reallege a previously asserted
  counterclaim resulted in the abandonment of the counterclaim); Venkataram v.
  Bureau of Prisons, No. 16-24502-Civ-Scola, 2018 WL 1273078, at *2 (S.D. Fla.
  Mar. 12, 2018) (Scola, J.) (holding that the failure to include a claim in an
  amended complaint prevents that claim from proceeding).
         The Defendants also complain that the Magistrate Judge misconstrued
  their counterclaim when Judge Torres, citing to paragraphs 107 and 117 of the
  counterclaim, stated that the Defendants acknowledged that Constantin
  Associates was covered under the policy at issue. (ECF No. 121 at 8–10.) The
  Defendants misunderstand the appropriate standard on a motion to strike; the
Case 1:20-cv-20569-RNS Document 140 Entered on FLSD Docket 09/08/2021 Page 4 of 5




  Magistrate Judge did not hold that its reading of the counterclaim was the
  appropriate reading. Rather, the Magistrate Judge held that the Defendants’
  counterclaim provides additional alleged support for the affirmative defenses at
  issue. See Cano v. S. Fla. Donuts, Inc., No. 09-81248-CIV, 2010 WL 326052, at *1
  (S.D. Fla. Jan. 21, 2010) (Ryskamp, J.) (“[A party] must allege some additional
  facts supporting the affirmative defense.”). The Magistrate Judge explicitly did
  not inquire into the merits of the affirmative defenses—whether Constantin
  Associates was in fact covered by the policy is not at issue in this motion. (ECF
  No. 118 at 6–7). All that matters is that the Plaintiffs pled sufficient facts and
  that the affirmative defenses are legally sufficient. See Smith v. Wal-Mart Stores,
  Inc., No. 1:11-cv-226-MP-GRJ, 2012 WL 2377840, at *2 (N.D. Fla. June 25,
  2012) (“[I]n ruling upon a motion to strike it is not appropriate for the Court to
  consider the merits of any affirmative defense because the Court accepts all well-
  pled facts as true and only evaluates the legal sufficiency of affirmative
  defenses.”).

        C. Coverage Letter
         The Defendants contend that the Plaintiffs’ twenty-fifth affirmative defense
  should be stricken, as coverage cannot be created by waiver if the party was not
  insured under a policy in the first instance. (ECF No. 121 at 10–11.) But as the
  Magistrate Judge held, courts do not resolve the merits of an affirmative defense
  on a motion to strike; rather, courts only look to legal sufficiency of an
  affirmative defense. (ECF No. 118 at 16–17); see Smith, 2012 WL 2377840, at *2.
  An affirmative defense is insufficient if “(1) on the face of the pleadings, it is
  patently frivolous, or (2) it is clearly invalid as a matter of law.” Marley v.
  Jetshares Only, LLC, No. 10-23178-CIV, 2011 WL 2607095, at *2 (S.D. Fla. June
  30, 2011) (O’Sullivan, Mag. J.). And an affirmative defense is “sufficient” if it
  “puts into issue relevant and substantial legal and factual questions” and there
  is “no showing of prejudice to the movant.” See Reyher v. Trans World Airlines,
  Inc., 881 F. Supp. 574, 576 (M.D. Fla. Apr. 3, 1995).
         As the Magistrate Judge correctly held, the Defendants failed to establish
  that the twenty-fifth affirmative defense is legally insufficient. Unsurprisingly,
  the Plaintiffs contest that Constantin Associates was not insured under the
  policy at issue, and there is a separate factual dispute concerning whether
  Constantin Associates paid a premium for coverage under the policy. (ECF
  No. 118 at 14–16); (ECF No. 79 at ¶¶ 78, 114, 176, 185, 193, 197.) Therefore,
  the Plaintiffs have established factual disputes. While the Defendants contend
  that the twenty-fifth affirmative defense is invalid as a matter of law, holding so
  would require determining whether Constantin Associates is in fact covered by
Case 1:20-cv-20569-RNS Document 140 Entered on FLSD Docket 09/08/2021 Page 5 of 5




  the policy at issue or not. This is not appropriate in a motion to strike. See
  Smith, 2012 WL 2377840, at *2.
        Therefore, as there are factual disputes and, as the Magistrate Judge
  found, there is no prejudice to the Defendants, the Court overrules this
  objection.

       For the reasons above, the Court overrules the Defendants’ objections to
  Judge Torres’s order on the Plaintiff’s motion to strike. (ECF No. 121.)
        Done and ordered, in Miami, Florida on September 7, 2021.


                                              Robert N. Scola, Jr.
                                              United States District Judge
